Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Correspondence section at the end).
Claim Status
The amended claim set filed 05/20/2022 is acknowledged. Claims 1-2, 5-12, and 15-22 are currently pending. Of those, Claims 5-7 and 11-20 are withdrawn, Claims 1-2, 5-12, 15-20, and 22 are currently amended, and no Claims are new. Claims 3-4 and 13-14 are currently cancelled.
Claims 1-2, 8-10, and 21-22 will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional application 62/592,237 is acknowledged. All claims are supported by the disclosure of the provisional application; therefore, the effective filing date for Claims 1-2, 8-10, and 21-22 is 11/29/2017.
Rejection(s) Withdrawn
	The rejections of Claims 1-2, 8-10 and 21-22 under 35 U.S.C. 112(b) laid out in paragraph 11(a-f) of the Final Rejection mailed 02/22/2022 are withdrawn in view of Applicant’s amendments to the claims.
	The rejection of Claims 1-2, 8-10, and 21-22 under 35 U.S.C. 103 laid out in paragraph 13 of the Final Rejection mailed 02/22/2022 is withdrawn in view of Applicant’s amendments to the claims.
Applicant’s arguments have been fully considered and are persuasive in light of the amended claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art references and the application of references to newly added claim limitations.
Claim Objections
Claim 8 is objected to because of the following informalities: the claim currently reads “wherein one of M. tuberculosis proteins is…”. The examiner requests that the claim be amended to read “one of the M. tuberculosis proteins is.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 8-10, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 22, the claims recite “…TB biomarker antibodies that specifically bind to two or more full-length M. tuberculosis proteins…” (lines 5-7 in Claim 1, lines 6-8 in Claim 22). These phrases are indefinite because it is unclear whether the claim requires that each antibody specifically bind two or more full-length M. tuberculosis proteins, or whether the claim intends to detect multiple distinct TB biomarker antibodies that each specifically bind to one protein, but collectively bind two or more proteins. Claims 2, 8-10, and 21 are also rejected by virtue of being dependent on rejected Claim 1. While some antibodies can specifically bind multiple proteins, it seems most likely that the inventors intended to claim that the collection of TB biomarker antibodies present in the biological sample, as a whole, can specifically bind two or more proteins, even if no individual antibody is capable of doing so. This interpretation will be used when examining the claims in this office action. If this interpretation is correct, the examiner recommends amending Claims 1 and 22 to read “…TB biomarker antibodies that each specifically bind to one M. tuberculosis protein selected from [the list of proteins] and where, together, the TB biomarker antibodies in the biological sample specifically bind two or more different full-length M. tuberculosis proteins selected from the preceding list; …” The Examiner would also welcome any other, less verbose, language that would resolve the ambiguity in these claims. 
Regarding Claims 9-10, the claims recite “…wherein the M. tuberculosis proteins are selected from [a list of proteins].” These claims are indefinite because the antecedent basis for “the M. tuberculosis proteins” is unclear; Claim 1 recites “the two or more full-length M. tuberculosis proteins” and it is unclear whether or not Claims 9-10 should be read to include these additional limitations. As a result of the unclear antecedent basis, it is unclear whether: (A) two or more proteins must be selected from the list and used in the method (but no other restrictions are intended, as recited in Claim 1), (B) all proteins used in the method must be selected from the list (but not all proteins listed must be used), or (C) all proteins listed must be used in the method (but the use of non-listed proteins in addition to the listed ones is acceptable). The examiner recommends amending to “the two or more full-length M. tuberculosis proteins” to clarify the antecedent basis and also clarify that the intent is for two or more proteins to be selected from the list and used in the method (but no other restrictions are intended, as recited in Claim 1). This interpretation of these claims will be used when examining the claims in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbelo et al. (hereafter Burbelo, 2015; IDS filed 05/23/2019).
Regarding Claim 1,  Burbelo teaches a method for detecting anti-tuberculosis (TB) antibodies in a subject as a biomarker used for diagnosing TB (Abstract). The method comprises obtaining a biological sample from a subject (Abstract), and then performing a fluid-phase immunoassay (LIPS, Abstract) on the sample to detect antibody responses against a panel of M. tuberculosis proteins (Abstract). The proteins chosen include Ssb/Rv0054, HspX/Rv2301c and Rv0831c (pg. 2 “Selection of antigen…” section). The combined LIPS immunoassay had 74% sensitivity and 100% specificity (pg. 7, first paragraph of “A LIPS mixture…” section”), which corresponds to the claimed “specificity of at least 80.0% and a sensitivity of at least 50.0%”.
Regarding Claim 2, the sample is serum (Abstract).
Regarding Claim 22, Burbelo teaches a method of detecting TB by testing serum using an immunoassay to detect antibodies binding to Ssb/Rv0054 and Rv0831c, as described in the rejection of Claim 1. Burbelo also teaches that the subjects that have TB are administered anti-TB treatment (pg. 2 “Clinical participants” section).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burbelo et al. (hereafter Burbelo; 2015; IDS filed 05/23/2019) in view of Bisson et al. (hereafter Bisson; PG-PUB No. US-20140349320-A1; PTO-892 filed 01/28/2021) as evidenced by Siev et al. (hereafter Siev; 2014; IDS filed 05/23/2019).
Burbelo teaches each and every limitation of Claims 1, 2 and 22, as laid out in the 102 rejection above. In short, Burbelo teaches an immunoassay to detect the presence of TB that comprises the antigens Rv0054/Ssb, Rv2301c/HspX, and Rv0831c and that has 74% sensitivity and 100% specificity.
Burbelo does not teach an immunoassay that comprises the antigen Rv3405c, as in Claims 8 and 10. Burbelo does not teach that the subjects may be HIV positive, as in Claim 21.
Bisson also teaches a method of anti-TB antibodies in a subject as TB biomarkers, and further teaches a method that specifically differentiates drug-resistant versus drug-susceptible isolates [0007-0009]. The method comprises obtaining a biological sample from the subject, including blood, serum, or plasma [0012]. The method further comprises performing an immunoassay on the biological sample to detect the presence of TB biomarker antibodies [general summary in 0008, specific immunoassays discussed in 0097]. Bisson teaches the use of the antigen Rv3405c (Table 7b, pg. 25) and teaches that the antigens described may be used in combination: “any combination of antigens may be suitable for use in the assays described herein provided the assay demonstrates the desired sensitivity and negative predictive values” [0147]. Although Bisson does not teach the sensitivity or specificity of an immunoassay comprising Rv3405c, they teach that the sensitivity and negative predictive value must each be at least 0.08 [0147]. Finally, Bisson teaches that their method can be used for HIV+ subjects [0189].
It would have been obvious to one of ordinary skill in the art at the time of filing to improve the Burbelo method for detecting anti-tuberculosis antibodies by adding the antigen Rv3405c, and possibly other antigens from Bisson, to the antigen mixture. The resulting composition would comprise both the M. tuberculosis proteins Rv3405c and Rv0054, as recited in Claims 8 and 10.
One skilled in the art would have been motivated to add the antigen Rv3405c, and possibly other antigens from Bisson, in order to enable the method to detect anti-TB antibodies that would indicate both TB presence and drug susceptibility. Further, it is well known that combining antigens increases the sensitivity of a serologic assay while decreasing its specificity, as taught by Siev (pg. 795 col. 2 par. 1). One skilled in the art would also have been motivated to add additional antigens to the method of Burbelo in order to increase the sensitivity above 80% (increasing relative to 74% sensitivity in Burbelo, pg. 7, first paragraph of “A LIPS mixture…” section”), because this is the preferred sensitivity taught by Bisson [0147]. One skilled in the art would have been able to alter this combination with a reasonable expectation of success, where success is defined as in Claim 1: either the specificity does not drop below 80% (decreasing relative to 100% specificity in Burbelo, pg. 7, first paragraph of “A LIPS mixture…” section”) or the sensitivity increases above 80% (increasing relative to 74% sensitivity in Burbelo, pg. 7, first paragraph of “A LIPS mixture…” section”), in which case, the specificity must not drop below 50%.
	It would have been obvious to one of ordinary skill in the art at the time of filing to use the combined Burbelo and Bisson method on HIV positive subjects, as required by Claim 21. One skilled in the art would have been motivated to apply the method to HIV positive subjects because Bisson specifically recommends doing so [0189] and because Burbelo teaches that HIV+ patients are at a greater risk from latent TB infection than the HIV- patients that they studied (pg. 2 col. 1 par. 1).
Conclusion
No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645                    

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645